338 F.2d 52
Paul Courter HOLLAND, Appellant,v.Clarence T. GLADDEN, Warden, Oregon State Penitentiary, Appellee.
No. 19292.
United States Court of Appeals Ninth Circuit.
Nov. 2, 1964.

Paul Courter Holland, in pro. per.
Robert Y. Thornton, Atty. Gen. of Or., C. L. Marsters, Asst. Atty. Gen. of Or., Salem, Or., for appellee.
Before CHAMBERS, MERRILL and KOELSCH, Circuit Judges.
PER CURIAM.


1
Paul Holland wants out from the Oregon State Penitentiary, where he is presently confined under a twenty-year sentence for rape, and a five-year sentence for burglary.  By this, and other actions, he has challenged the validity of his confinement.  Federal relief has uniformly been denied on the ground that, in any event, he is validly confined under the five-year sentence, which he concededly has never attacked.  See McNally v. Hill, 293 U.S. 131, 55 S. Ct. 24, 79 L. Ed. 238 (1934).


2
He now seeks an order directing the state court to expunge the record of his conviction on the rape charge.  But even if such power exists, relief would depend on Holland's showing that he is presently entitled to his liberty, a showing he has never made.  He contends, however, that accumulated good-time credit, coupled with time actually served, has satisfied the valid five-year sentence under the provisions of ORS 421.120.  This is mere argument, totally unsupported by anything in the record.  Having failed to demonstrate any basis for the relief he requests, we must dismiss his petition without consideration of whether we possess the power Holland would have us invoke.


3
The district court's judgment is affirmed.